                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO

In Re:                                         :      Case Number: 19-50681
                                               :
                                               :
         Christopher D. Janok,                 :      Chapter 13
                                               :
                                 Debtor(s).    :      Judge Alan M. Koschik

                       RESPONSE TO OBJECTION OF M&T BANK


         Now comes the Debtor, Christopher D. Janok by and through his attorney, David A.

Mucklow and states the following in Response to M&T Bank the objection to the Debtor’s

Chapter 13 Plan:

         1.     The Debtor intends to amend the Chapter 13 plan to cure the mortgage arrearages

in full owed to M&T Bank. The Debtor requests time to amend the Chapter 13 plan.

         Wherefore, the Debtor prays for an Order denying the Objection to Confirmation of the

Chapter 13 plan.




                                        Respectfully Submitted by:


                                        /s/ David A. Mucklow
                                        DAVID A. MUCKLOW (#0072875)
                                        919 E. Turkeyfoot Lake Road, Suite B
                                        Akron, OH 44312
                                        Telephone: (330) 896-8190
                                        Fax: (330) 896-8201
                                        davidamucklow@yahoo.com




19-50681-amk       Doc 33    FILED 08/05/19        ENTERED 08/05/19 14:07:29       Page 1 of 2
                                 CERTIFICATE OF SERVICE


       I certify that on or about 5th day of August, 2019 that a true and correct copy of the
foregoing was sent electronically via the Court’s CM/ECF system to the following who are listed
on the Court’s Electronic Mail Notice list:

       Edward A. Bailey        ebailey@reimerlaw.com

       Keith Rucinski, Trustee       efilings@ch13akron.com

       United States Trustee     (Registered address)@usdoj.gov

       I certify on or about 5th day of August, 2019 that a true and correct copy of the foregoing
was sent via U.S. regular postage prepaid or certified mail to the persons listed below.

       Christopher D. Janok
       1233 Nola Avenue
       Barberton, OH 44203


                                                    /s/ David A. Mucklow____________
                                                    DAVID A. MUCKLOW, (#0072875)




19-50681-amk      Doc 33       FILED 08/05/19    ENTERED 08/05/19 14:07:29           Page 2 of 2
